DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 40 objected to because of the following informalities: the claim states “at the inner diameter of the transition duct exit further comprising”. The grammar of this sentence is confusing and makes it unclear where the further comprising limitations are located.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 6464457).
Regarding claim 22, Morgan discloses A sealing arrangement to seal a gap between a first turbine component (Figure 4, item 20 shows the first component) and a second turbine component (Figure 4, item 42 and 40 shows the second component) in a gas turbine engine, the sealing arrangement comprising: a first arcuate feather seal (Figure 4, item 56) connected to an anchoring assembly of the sealing arrangement affixed to the first turbine component (Figure 4, item 78); and a second arcuate feather seal affixed to the second turbine component (Figure 4, item 52. Figure 3 further shows that the seal arcs with the engine shape. Figure 4 also shows direct contact between the seal 52 and the second component showing they are affixed by the pressure of the seal), wherein the first arcuate feather seal and the second arcuate feather seal are responsive to a pressure differential that develops across the gap to form a pressure-loaded sealing joint between respective sealing surfaces of the first arcuate feather seal and the second arcuate feather seal (Column 6, lines 44-65 describes that pressure helps press the seals together to seal the gap).
Regarding claim 23, Morgan discloses the pressure-loaded sealing joint comprises a radially slidable pressure-loaded sealing joint between the respective sealing surfaces of the first arcuate feather seal and the second arcuate feather seal to accommodate radial displacements between the first turbine component and the second turbine component, and wherein the pressure-loaded sealing joint comprises an axially compliant pressure-loaded sealing joint to accommodate axial displacements between the first turbine component and the second turbine component. Column 6, lines 44-65 describes the preloaded pressure sealing between the itmes and Figure 5 shows that the sealing surfaces are capable of accommodating radial displacements, as they press 52 up against the sealing surface 43 and would even with slight radial or axial displacement. This is further described in column 8, lines 17-44.
Regarding claim 24, Morgan discloses the anchoring assembly comprises an anchor member comprising a radially-extending section configured to turn into an axially-extending flange section (Figure 5, item 48 shows an anchor member that has a radially extending section that has an axially extending flange section 64).
Regarding claim 25, Morgan discloses the anchoring assembly further comprises a support member (Figure 5, item 53) having a radially outer segment having an aft surface affixed to the radially-extending section of the anchor member (the two pieces are integral so they are affixed to each other), the support member further having a radially inner segment having a forward surface affixed to an anchored end segment of the first arcuate feather seal (The forward surface of 53 is fixed to the anchoring segment of 56 where they share direct contact at a radially inner portion (inside of 91)).
Regarding claim 26, Morgan discloses the respective sealing surface of the first arcuate feather seal is disposed at a free end segment of the first arcuate feather seal, the free end segment disposed opposite the anchored end segment of the first arcuate feather seal. Figure 5 shows the free end of 56 having a sealing point with 52 at a free end radially outward of the anchoring end described above.
Regarding claim 27, Morgan discloses the respective sealing surface of the second arcuate feather seal is disposed at a free end segment of the second arcuate feather seal, the free end segment disposed opposite an anchored end segment of the second arcuate feather seal, wherein the free end segment of the second arcuate feather seal is disposed radially outward relative to the anchored end segment of the second arcuate feather seal. Figure 5 shows the free end of 52 having a sealing point with 56 at a free end radially outward of the anchoring end described above.
Claim(s) 22, 24, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cromer (US 20020163134).
Regarding claim 22, Cromer discloses A sealing arrangement to seal a gap between a first turbine component (Figure 4, item 12 shows the first component) and a second turbine component (Figure 4, item 51 shows the second component) in a gas turbine engine, the sealing arrangement comprising: a first arcuate feather seal (Figure 4, item 36) connected to an anchoring assembly of the sealing arrangement affixed to the first turbine component (Figure 4, item 44 shows the anchoring assembly); and a second arcuate feather seal affixed to the second turbine component (Figure 4, item 49), wherein the first arcuate feather seal and the second arcuate feather seal are responsive to a pressure differential that develops across the gap to form a pressure-loaded sealing joint between respective sealing surfaces of the first arcuate feather seal and the second arcuate feather seal (Paragraph 0023 describes that pressure helps keep the seal pieces in place).
Regarding claim 24, Cromer discloses the anchoring assembly comprises an anchor member comprising a radially-extending section configured to turn into an axially-extending flange section (Figure 4, item 44 shows an anchor member. As the entire anchor member extends both axially and radially, any portion can be considered the radial or axially extending sections).
Regarding claim 37, Cromer discloses a retainer block comprising a base segment positioned against the axially-extending flange section of the anchor member to radially retain the axially-extending flange section of the anchor member (Annotated Figure 4, item 100 shows a base section that prevents the anchor member from moving radially), and a radially extending slot (Annotated Figure 4, item 101) including a radial end positioned to radially retain the radially-extending section of the anchor member, and further including an aft surface and a forward surface to axially retain the radially-extending section of the anchor member (Annotated Figure 4, items 101 and 18 show a radial slot that axially retains the anchor member).

    PNG
    media_image1.png
    494
    616
    media_image1.png
    Greyscale

Annotated Figure 4







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 6464457) in view of Flanagan (US 20130111912).
Regarding claim 28, Morgan discloses the limitations of claim 22 as set forth in the above 102 rejection. However, it does not explicitly disclose the two seals having multi-ply assemblies. Morgan and Flanagan are analogous prior art because both describe leaf seal structure between stationary parts of a gas turbine engine. Flanagan teaches the use of a cloth layer on the outside of the leaf seal pieces (Par. 0048) because it protects the seal from high temperature exposure and damps the system during operation. Thereby it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leaf seals to include the multi-ply assembly and cloth covering of Flanagan because the cloth layer helps protect the seal from high temperature exposure and dampen the entire system to prevent vibrational damage.
Regarding claim 29, Morgan in view of Flanagan teaches that the ply comprises a cloth metal ply (Par. 0048 states that the cloth can be made of metal).

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 6464457) in view of Flanagan (US 20130111912) as applied to claim 28 above, and further in view of Melton (US 20120306166).
Regarding claim 30, Morgan in view of Flanagan teaches the limitations of claim 28 as set forth in the above 103 rejection. However, it does not explicitly teach that a ply is coated with a high-temperature abrasion-resistant coating. Morgan in view of Flanagan and Melton are analogous prior art because both describe gas turbine leaf seal structures. Melton teaches that a wear resistant layer can be used on the leaf seal to prevent wear on the seal from the rubbing of opposing layers (Par. 0026). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a wear resistant layer of Melton to the leaf seal to prevent rubbing damage on the seal and improve wear resistance of the system (Par. 0026).
Regarding claim 31, Morgan in view of Flanagan and further in view of teaches that the high temperature wear resistant coating is selected from a cobalt based coating, a carbide based coating, and a tungsten based coating (Par. 0026 of Melton describes that carbide, cobalt, and tungsten coatings can all be used).

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 6464457) in view of Hayton (US 20110274534).
Regarding claim 32, Morgan discloses the limitations of claim 22 as set forth in the above 102 rejection. However, it does not explicitly disclose the first arcuate feather seal having a plurality of spaced apart slits. Morgan and Hayton are analogous prior art because both 
Regarding claim 33, Morgan discloses the limitations of claim 22 as set forth in the above 102 rejection. However, it does not explicitly disclose the second arcuate feather seal having a plurality of spaced apart slits. Morgan and Hayton are analogous prior art because both describe multi-piece seal structures for gas turbine engines. Hayton teaches the use of spaced apart slots to accommodate for difference in thermal expansion of the seal structure (Par. 0046). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thermal expansion slots of Hayton into either of the first or second arcuate feather seals because the slots help account for uneven thermal expansion of the seal system during engine operation.

Claims 34-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 6464457) in view of Green (US 20120200046).
Regarding claim 34, Morgan discloses the limitations of claim 27 as set forth in the above 102 rejection. However, Morgan does not explicitly disclose the first turbine component comprises a transition duct exit and the second turbine component comprises a first stage turbine vane structure. Morgan and Green are analogous prior art because both describe leaf seals for sealing between stationary gas turbine components. Green teaches using a leaf seal 
Regarding claim 35, Morgan in view of Green teaches that the axially-extending flange section of the anchor member is disposed on a circumferentially extending step constructed at the transition duct exit (Green figure 4 shows that the seal is located on a step 57 and thereby the anchor structure described above would be located there).
Regarding claim 36, Morgan in view of Green teaches that the anchored end segment of the second arcuate feather seal is disposed in a circumferentially-extending groove constructed at the first stage turbine vane structure (Green figure 4 shows that the seal is located on a step 57 and thereby the anchor structure described above would be located there).
Regarding claim 38, Morgan in view of Green teaches that at an outer diameter of the transition duct exit a respective first arcuate feather seal is joined to a circumferentially- extending lip of the transition duct exit by way of a joint selected from the group consisting of a weld joint, and a bolted joint (Morgan Figure 5 shows a bolt creating the joint between the feather seal and the duct).
Regarding claim 39, Morgan in view of Green teaches that at an inner diameter of the transition duct exit a respective first arcuate feather seal is joined to a circumferentially- extending lip of the transition duct exit by way of a circumferentially-extending connecting hook 
Regarding claim 40, Morgan in view of Green teaches that at the inner diameter of the transition duct exit further comprising a circumferentially-extending retainer groove in a forward surface of the circumferentially-extending lip (as the retainer and seal structure of Morgan would be brought into the duct outlet of Green, the retainer groove of Morgan would exist and create a retainer groove in the lip).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 6464457) in view of Green (US 20120200046) as applied to claim 39 above, and further in view of Zborovsky (US 20060127219).
Regarding claim 41, Morgan in view of Green teaches the limitations of claim 39 as set forth in the above 103 rejection. However, Morgan in view of Green does not explicitly teach the L-shaped reinforce of claim 41. Morgan in view of Green and Zborovsky are analogous prior art because both describe leaf seal structures for use between stationary gas turbine components. Zborovsky teaches a L-shaped reinforcer (Fig. 2, item 34) with a radially-extending section against an aft surface (38 shows the radially extending portion) and an axially-extending section disposed against a radially inner surface of the lip (Figure 2 shows an axial portion 34 abutting against a radially inner surface of the lip on the radially inner side of the L-shaped reinforcer). The L-shaped movement limiting device of Zborovsky helps to limit compression of the leaf seal and ensure that the leaf seal does not bend too far and lose its original shape, which would render it unuseable. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the L-shaped reinforcer of Zborovsky in .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745